UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDUARDO ZAVALA-LOPEZ, a/k/a Eduardo Zavala,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00390-CMC-9)


Submitted:   April 15, 2011                 Decided:   April 29, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant. Julius
Ness Richardson, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Appellant           Eduardo           Zavala-Lopez         was        convicted     of

conspiracy     to        possess      with        the    intent       to     distribute       and

distribute cocaine, methamphetamine, and a mixture containing a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A) (2006); aiding and abetting in a drug

conspiracy, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and

18 U.S.C. § 2 (2006); and illegal entry into the United States,

in   violation      of    8   U.S.C.        §    1325(a)(2)     (2006).            Zavala-Lopez

timely appealed.

           Zavala-Lopez’s                 attorney      filed     a    brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,   there       are       no     meritorious         grounds           for     appeal,    but

questioning the trial court’s admission into evidence of a cell

phone taken from Zavala-Lopez’s person during a search.                                    Zavala-

Lopez filed a pro se supplemental brief alleging a violation of

his Confrontation Clause rights; questioning whether sufficient

evidence      supported             the      district       court’s           drug       quantity

calculation; and questioning the reasonableness of his sentence.

The Government has declined to file a brief.                           Because we find no

meritorious grounds for appeal, we affirm.

           First, Zavala-Lopez questions whether the Government

adequately     proved         the    chain        of    custody       of     the    cell     phone

admitted     into    evidence         at        his    trial.         This       court     reviews

                                                  2
challenges to the district court’s admission of evidence over an

objection to the chain of custody for an abuse of discretion.

United States v. Jones, 356 F.3d 529, 535 (4th Cir. 2004).                                       The

Federal Rules of Evidence “require[] that a party introducing

evidence      establish          the      authenticity            of    its         evidence      by

demonstrating that ‘the matter in question is what its proponent

claims.’”       Jones,       356       F.3d     at    535    (quoting         Fed.       R.     Evid.

901(a)).       Thus, the Government must demonstrate a sufficient

chain    of   custody       for     the    evidence.            Id.       To        do   so,     “the

[G]overnment must . . . establish that the item to be introduced

is what it purports to be so as to convince the court that it is

improbable      that       the     original       item      had    been       exchanged         with

another or otherwise tampered with.”                         Id.       (internal quotation

marks, alterations, and citation omitted).

              Here,    the       Government          asserted      that       the     cell     phone

admitted into evidence was the same cell phone that was seized

from    Zavala-Lopez’s           person    at       the   time     of     his       arrest.       In

support of that proposition, the Government presented testimony

from the arresting officer, who searched Zavala-Lopez, recovered

the phone, placed the cell phone in a self-sealing evidence bag,

sealed the bag, and then placed it inside the trunk of his

vehicle.        The    Government          also       presented         evidence         from    the

booking officer who took the bag, which he received when Zavala-

Lopez    arrived      at     the    station          accompanied         by     the      arresting

                                                3
officer.        The booking officer opened the bag, identified it as

coming     in     with    Zavala-Lopez,             and    entered     the    evidence      it

contained — including the cell phone — onto an evidence log

sheet.      The booking officer then placed the resealed bag into

the   locked          evidence     locker.           We     conclude     this       testimony

adequately established the chain of custody.

             Next, Zavala-Lopez alleges in his pro se supplemental

brief,     the    district       court      committed       Crawford *      error    when   it

admitted        the    testimony       of     law     enforcement        officers     as    to

statements       Zavala-Lopez          made    during      his    interrogation.           This

allegation        is     without       merit,        as    the     officers’        testimony

indicates they were the officers who interviewed Zavala-Lopez

and defense counsel thoroughly cross-examined the officers.

             Zavala-Lopez          also       argues      the    district    court    lacked

sufficient       evidence        for    its    drug       quantity   computation.           We

review a drug quantity finding for clear error.                              United States

v. Kellam, 568 F.3d 125, 147 (4th Cir. 2009).                            Under the clear

error standard of review, this Court will reverse only if “left

with the definite and firm conviction that a mistake has been

committed.”           United States v. Jeffers, 570 F.3d 557, 570 (4th

Cir. 2009) (internal quotation marks and citation omitted).                                 At

sentencing, the Government need only establish the amount of

      *
          Crawford v. Washington, 541 U.S. 36 (2004).



                                                4
drugs   involved        by   a    preponderance           of    the    evidence.      United

States v. Brooks, 524 F.3d 549, 561-62 (4th Cir. 2008).                                “Where

there is no drug seizure or the amount seized does not reflect

the   scale       of   the   offense,            the    court    shall    approximate       the

quantity of the controlled substance.”                         USSG § 2D1.1, cmt. n.12.

              The district court did not err in determining the drug

quantity      attributable             to        Zavala-Lopez.           At     trial,      the

interviewing officers testified Zavala-Lopez described regularly

bringing      a    quarter       of    a    kilogram       of    cocaine      from   Atlanta,

Georgia, to Columbia, South Carolina, to sell during the six

months prior to his arrest.                       Zavala-Lopez told law enforcement

“that 20 times was a safe estimate” of the number of times he

had brought drugs to Columbia and sold them.                             Accordingly, the

district   court        determined          the    drug    quantity      in   this   case    by

multiplying       250    grams        by    20    and    concluding      Zavala-Lopez       was

responsible for 5,000 grams of cocaine.                               This conclusion was

adequately supported by the evidence.

              Finally,       we       conclude          Zavala-Lopez’s        sentence      was

reasonable.        This court reviews a district court’s sentence for

reasonableness under an abuse of discretion standard.                                Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).                            When sentencing a

defendant, a district court must:                         (1) properly calculate the

Guidelines range; (2) determine whether a sentence within that

                                                  5
range serves the factors set out in 18 U.S.C. § 3553(a) (2006);

(3) implement mandatory statutory limitations; and (4) explain

its reasons for selecting a sentence.                       Pauley, 511 F.3d at 473.

In     the    Fourth       Circuit,      “[a]        sentence         within       the     proper

Sentencing         Guidelines        range      is        presumptively            reasonable.”

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

also     Rita      v.    United     States,        551     U.S.       338,    347-56        (2007)

(permitting         presumption         of     reasonableness            for        a      within-

Guidelines sentence).

               Here,       the    district      court       followed          the        necessary

procedural         steps     in    sentencing         Zavala-Lopez.                It     properly

calculated         the     Guidelines        range,       considered         the     §     3553(a)

factors,       applied      those     factors        to    Zavala-Lopez’s               individual

situation,         and     adequately        communicated         the        basis       for     the

sentence to Zavala-Lopez.               Hence, we determine that the sentence

imposed by the district court was reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires that counsel inform Zavala-Lopez, in writing, of the

right to petition the Supreme Court of the United States for

further review.             If Zavala-Lopez requests that a petition be

filed,       but   counsel        believes     that       such    a    petition          would    be

frivolous, then counsel may move in this court for leave to

                                               6
withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Zavala-Lopez.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7